DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3 and 7-15 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/30/2021 are acknowledged.  Claims 3 and 8-11 remain withdrawn, as being drawn to an unelected invention or specie. Claims 1, 2, and 7 are amended and new claims 12-15 are added. Claims under consideration in the instant office action are claims 1-2, 7, and 12-15.
 Applicants' arguments, filed 03/30/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) in view of Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS).
Rejection
Fernandez is drawn towards the drug design of small-molecule inhibitors (see abstract).  Fernandez teaches protein ligands of formula 1, including imatinib derivatives with C-kit and c-Abl specificity (paragraphs 0010, 0213, see Example 1).  Fernandez teaches the following compound, WBZ6 (paragraph 00133):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fernandez teaches that for compounds of formula 1, R3 can be isoxazolyl (see claim 1).  Regarding claims 12 and 15, Fernandez teaches such active compounds as a free base or pharmacologically acceptable salt (paragraph 00151).
	Fernandez does not teach a compound of Formula (I) wherein Cy1 is isoxazolyl substituted with a methyl group.  Fernandez does not teach treating Parkinson’s disease by administering a compound of Formula (I).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a compound of Formula (I) wherein Cy1 is isoxazolyl substituted with a methyl group, as suggested by Fernandez, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Fernandez teaches that an imatinib derivative can be substituted with an isoxazolyl group at the R3 position and retain its ability in C-kit and c-Abl inhibition as taught by Fernandez (see claim 1), with a reasonable expectation of success absent evidence of criticality of the particular steps.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) wherein the isoxazolyl group is substituted with a methyl group since although Kraft teaches a similar compound, In re Lohr and Spurlin (137 USPQ 548) teaches: 
When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Parkinson’s disease by administering a compound of Formula (I), as suggested by Imam, and produce the instant invention.
.
Response to Arguments
	Applicant argues that the broad genus of imatinib variants that Fernandez identifies at the beginning of the Specification does not teach that compounds within that genus would be superior kinase inhibitors-instead, they represent the space of substitutions that are to be explored and evaluated. Without any indication of these compounds' activity, this statement provides nothing more than motivation to try. Thus, Fernandez teaches nothing about developing more generally potent inhibitors of c-Kit and Abl kinases, and does not provide a prima facie case of invalidity against the present claims.  The Examiner respectfully disagrees since although Fernandez does not disclose the specific activity levels of the compounds, Fernandez teaches protein ligands of formula 1, including imatinib derivatives with C-kit and c-Abl specificity (paragraphs 0010, 0213, see Example 1).  Thus, within the genus of compounds of formula 1, it would have been obvious to try the claimed compounds for C-kit and c-Abl activity as outlined by Fernandez. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). See MPEP 2145.
	Applicant also argues that Fernandez's tested compounds neither teach nor suggest that five-membered heteroaryls as presently claimed might have any particular advantage as kinase inhibitors.  
	Applicant also argues that the claimed invention has demonstrated unexpected results.  The Examiner respectfully disagrees since one of ordinary skill in the art would expect that certain imatinib derivatives would provide improved activity in Abl inhibition (see Example 2).  Additionally, such results are not commensurate in scope with the claims, wherein Applicant has not demonstrated that the claimed compounds provide unexpectedly superior efficacy for the treatment of Parkinson’s Disease.
	Applicant also argues that Imam provides no teaching or suggestion to modify imatinib to arrive at the heteroaryl-substituted compounds recited in the present claims. Imam also notes that imatinib is not brain-penetrant, and used therapeutically irrelevant concentrations of 10 μM.  The Examiner respectfully disagrees since Fernandez teaches protein ligands of formula 1, including imatinib derivatives with C-kit and c-Abl specificity (paragraphs 0010, 0213, see Example 1).  Given that Imam teaches that tyrosine phosphorylation of parkin by c-Abl is a major post-translational modification that leads to loss of parkin function and disease progression in sporadic PD (see abstract), one of ordinary skill in the art would have been motivated to try one of the compounds rendered obvious by Fernandez in the treatment of Parkinson’s disease as suggested by Imam.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) and Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS) as applied to claims 1, 2, 7, 12, and 15 above, and further in view of Badaway (Salt Selection for Pharmaceutical Compounds, Salt Selection for Pharmaceutical Compounds, 20008, pp. 63-80).
The teachings of Fernandez and Imam are presented above.
Fernandez and Imam do not teach a compound of Formula (I) in the form of a methanesulfonic acid salt.
	Badaway is drawn towards the salt formation of pharmaceutical compounds (see Introduction).  Badaway teaches methansulfonate salts as an alternative to hydrochloride salts, which can often provide aqueous solubilities significantly higher than the free base or hydrochloride salt form (pg. 75, fourth paragraph).
	It would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) in the form of a methanesulfonic acid salt, as suggested by Badaway, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since formulating a compound of Formula (I) in the form of a methanesulfonic acid salt would provide increased aqueous solubility as taught by Badaway, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) in view of Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS) as applied to claims 1, 2, 7, 12, and 15 above, and further in view of Saal (Pharmaceutical salts: A summary on doses of salt formers from the Orange Book, European Journal of Pharmaceutical Sciences, 2013, 49, pp. 614-623).
The teachings of Fernandez and Imam are presented above.

	Saal is drawn towards an overview of salt formation of active pharmaceutical ingredients (see abstract).  Saal teaches that succinate salts have been FDA approved for oral administration for a number of drugs (pg. 620, left column, seventh paragraph).
	It would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) in the form of a succinic acid salt, as suggested by Saal, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since formulating a pharmaceutical active in the form of a succinate salt is conventionally practiced in the art as taught by Saal, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-2, 7, and 12-15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629